            Case 1:20-cv-00498-ADA Document 10 Filed 04/09/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


PROVEN NETWORKS, LLC,

                       Plaintiff,

       v.
                                                          Civil Action No. 6:20-cv-00266
AMAZON.COM, INC., AMAZON WEB
SERVICES, INC,

                       Defendants.



              DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF
                 TIME TO ANSWER OR OTHERWISE RESPOND TO
              PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT


       Defendants Amazon.com, Inc. and Amazon Web Services, Inc., (collectively, “Amazon”)

respectfully file this unopposed motion for an extension of time to answer or otherwise respond

to the complaint of plaintiff Proven Networks, LLC (“Proven”).

       Proven’s complaint was filed on April 1, 2020. (Dkt. 1.) The current deadline for

Amazon to respond to the complaint is April 28, 2020. Amazon requests an extension to respond

to the complaint up to and including June 12, 2020. Counsel for Amazon conferred with counsel

for Proven prior to filing this motion and Proven does not oppose this extension. This motion is

not made for delay, but only to permit orderly resolution of issues in the case, and to account for

COVID-19 related work restrictions of both Amazon and its counsel. Amazon therefore

respectfully requests that the Court enter an order and extend the deadline for Amazon to answer

or otherwise respond to Proven’s complaint up to and including June 12, 2020.
        Case 1:20-cv-00498-ADA Document 10 Filed 04/09/20 Page 2 of 3




Dated: April 9, 2020               Respectfully submitted,



                                   /s/ Ravi R. Ranganath
                                   J. David Hadden, CSB No. 176148
                                   Email: dhadden@fenwick.com
                                   Saina S. Shamilov, CSB No. 215636
                                   Email: sshamilov@fenwick.com
                                   Ravi R. Ranganath, CSB No. 272981
                                   Email: rranganath@fenwick.com
                                   FENWICK & WEST LLP
                                   Silicon Valley Center
                                   801 California Street
                                   Mountain View, CA 94041
                                   Telephone:     650.988.8500
                                   Facsimile:     650.938.5200

                                   Counsel for Defendants
                                   AMAZON.COM, INC. and
                                   AMAZON WEB SERVICES, INC




                                      2
         Case 1:20-cv-00498-ADA Document 10 Filed 04/09/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE


       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3) on April 9, 2020.




                                            /s/ Ravi R. Ranganath
                                              Ravi R. Ranganath




                                             3
